John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Inc Citigroup Global Markets Inc Credit Suisse Securities USA LLC HSBC Securities Merrill Lynch Pierce Fenner & Smith Morgan Stanley & Co Inc UBS Securities LLC Co-Manager(s) BNP Paribas Securities Corp Deutsche Bank Securities Inc Goldman Sachs & Co Mitsubishi UFJ Securities USA Inc RBS Securities Inc Santander Investment Securities In SG Americas Securities LLC US Bancorp Investments Inc Wells Fargo Securities LLC Names of Issuers: Hewlett-Packard Co Title of Securities: HPQ 3 9/15/16 C#428236BP7 Date of First Offering: 09/13/11 Amount of Total Offering: $1,300,000,000 Unit Price of Offering: $99.784 Comparable Securities 1) IBM Corp– C# 459200GU9 2) Dell Inc - C# 24702RAP6 3) Hewlett-Packard Co – C# 428236BE2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). (8) Years of Issuer’s Operations: 72 (9) Trade Date: 9/13/11 (10) Portfolio Assets on
